DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The amendments made to claim 1 now requires the structure of rollers. Claims 4 and 15, both depending off of claim 1, now recite a limitation requiring pulley belts or chains. There was previously no requirement of an embodiment with both
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a second element having a plurality of motorized rollers disposed in the plurality of openings of the resting shelf and arranged in the central zone in with the vertical transfer device operates.” It is unclear how this is a separate “second element” from the vertical transfer device. It is understood from specifically Figure 6 that the motorized rollers 36 are a part of the vertical transfer device 33, and not an element in addition to the vertical transfer device. 
Claims 4 and 15 recites the limitation “wherein the second element includes belts operating on the respective trays of the one or more trays.” However, in claim 1, which claims 4 and 15 depend off of, recites the limitation “a second element having a plurality of motorized rollers disposed in the plurality of openings of the resting shelf.” It is unclear how the second element can be both a structure of motorized rollers as claimed in claim 1 and also a belt structure as claimed in claim 4.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 2017/0027110 A1) in view of Christiaens (US 2019/0208717 A1) and Caroe (DE 19502177 C1).
Regarding claim 1, Ito teaches an automatic and modular system for handling trays used for containing plants or the like to be grown through hydroponic, aeroponic, or aquaponic farming (Figures 2-3, Paragraph [0049]; cultivation apparatus 10), said the system comprising: 
a first module with having a quadrangular plan and a vertical arrangement delimited by one or more vertical supports (Figures 2-3, Paragraph [0049]; cultivation apparatus 10, horizontal bridging materials 242, supporting rods 241 delineate a quadrangular plan);
the first module including at least two lateral zones, each lateral zone including a plurality of substantially horizontal and overlapping supporting seats or guides for one or more trays (Figure 3, Paragraph [0049]; two lateral cultivation shelves 2 shown, shelves 21, 22, and 23);
and a central zone in which a vertical transfer device operates slidably along a vertical axis by a moving element activated by motorized assemblies able to translate the vertical transfer device from a lowered position to a raised position to be in correspondence with each 
the vertical transfer device including a resting shelf for supporting a respective tray of the one or more trays and with a first element running the respective tray along a first horizontal axis from and towards a respective seat provided inside one of the lateral zones (Figure 3, Paragraph [0057]-[0059]; placement surface 381 to hold cultivation tray 11, transfer machine 38 engages/disengages with handle parts 12 on cultivation trays 11 to move tray horizontally on and off its lateral seat);
wherein the first module further includes a second element arranged in the central zone in which the vertical transfer device operates (Figure 3, Paragraph [0057]; elevating guides 35);
and is configured to take a respective tray of the one or more trays when the respective tray is located on the resting shelf of the vertical transfer device and displace the respective tray along a second axis horizontal and orthogonal to the first horizontal axis to perform a direct transfer of the tray towards another resting shelf (Figures 2 and 5, Paragraph [0057]; traveling rail 31 and traveling belt 32 arranged in "row direction" [horizontal and orthogonal to direction of trays sliding on and off transfer device to shelves]).
Ito does not teach the resting shelf having a plurality of openings; the second element having a plurality of motorized rollers disposed in the plurality of opening of the resting shelf to take and displace the respective tray by the plurality of motorized rollers; and the transfer of trays to another resting shelf of another vertical transfer device of a second module arranged alongside and coupled to the first module.

the trays are transferred to another resting shelf of another vertical transfer device of a second module arranged alongside and coupled to the first module (Figures 1-2, Paragraph [0030]; openings in walls 9 and 10 allow for cultivation packages 8-1 to 8-8 to be moved between racks 4, 5, and 6).
It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified the cultivation system of Ito with the multiple modules and transfer between modules as taught by Christiaens in order to allow for the system to be capable of producing larger scale cultivation, since it has been held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Caroe teaches a resting shelf (conveyor table 1) having a plurality of openings (Figure 1; where rollers 7 are disposed); 
the second element having a plurality of motorized rollers disposed in the plurality of opening of the resting shelf (Abstract, Figure 1; rollers 7, at least one is driven) to take and displace the respective tray by the plurality of motorized rollers (Page 4, lines 8-21; conveyor tables 1 transport pallet channels 3 containing growing plants along rollers 7).
It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified the cultivation system of Ito with the motorized rollers as taught by 
Regarding claim 2, the modified reference teaches the limitations of claim 1 and further Christiaens teaches further comprising a plurality of further modules arranged adjacent to each other and interconnected so that at least two of them are aligned along the first or the second horizontal axis (Figures 1-2, Paragraph [0027]; first rack 4, second rack 5, and third rack 6 are separate modules arranged and interconnected alongside each other).
Regarding claim 3, Ito as modified above teaches wherein each module is rectangular shaped and wherein each of the lateral zones and the central zone have substantially the same plan dimensions (Figures 2-3; modules are rectangular, lateral and central zones are aligned with same plan dimensions).
Ito as modified above teaches the limitations of the claimed invention except the modules being square shaped. It would have been an obvious matter of design choice to make the different portions of the modules of whatever form or shape was desired or expedient in order to make the system more uniform and evenly dimensioned, as a square shape is only a very slight variation to the rectangular shape taught by Ito. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Regarding claim 4, Ito as modified above teaches wherein said the second element includes belts operating on the respective tray of the one or more trays (Figures 2-3, Paragraph [0059]; driving force of a motor advances elevating belt 36 and traveling belt 32, can see in 
Regarding claim 5, the modified reference teaches the limitations of claim 1 and further Christiaens teaches further comprising a device cooperating between the seats or guides of adjacent modules, configured to translate move a tray from a lateral zone of one a module to a lateral zone of an adjacent module along the first horizontal axis (Figures 1-2, Paragraph [0027]; first rack 4, second rack 5, and third rack 6 are separate modules arranged alongside each other; Paragraph [0030]; openings in walls 9 and 10 allow for cultivation packages 8-1 to 8-8 to be moved between racks).
Regarding claim 7, Ito as modified above teaches wherein the handling of the movement of the one or more trays is controlled by an electronic control unit that controls the movement of the vertical transfer device pertaining to each of the plurality of further modules and of the one or more horizontal transfer devices pertaining to each module and connecting adjacent modules (Figures 6-7B, Paragraph [0048] and [0063]; control device 5 and terminal control device 6 control operation of the conveying machine 3 that transfers trays vertically and horizontally).
Regarding claim 8, Ito as modified above teaches wherein at least one of the plurality of further modules comprises lighting or irrigation means and/or or elements suitable for the development of the plants (Figure 3, Paragraphs [0064]-[0066]; inspection part 4 includes light source 43 that emits wavelengths to excite chlorophyll of plants).
Regarding claim 13, Ito as modified above teaches wherein the a movement of the one or more trays is handled and driven by an electronic control unit (Figures 6-7B, Paragraph 
Regarding claim 14, Ito as modified above teaches further comprising one or more cameras, allocated in a zone of one or more modules, configured to record a state of the plant products in the one or more trays by sending data to the information system that processes a state of each plant, compares it with previously recorded images, of the plant products with similar characteristics, and assesses their state of health to optimize a growth process of the individual plant products (Figure 3, Paragraphs [0070]-[0077]; camera 42 captures multiple pictures a day to record status of plants to recording part 44 and control terminal device 6 for the control terminal device 6 to adjust cultivation space as needed).
Regarding claim 15, Ito as modified above teaches wherein the moving element comprises one or more pulley belts or chains (Figures 2-3, Paragraph [0059]; driving force of a motor advances elevating belt 36 and traveling belt 32).
Regarding claim 16, Ito as modified above teaches wherein the first element comprises a horizontal mechanical transfer means (Figure 3, Paragraph [0057]-[0059]; transfer machine 38 engages/disengages with handle parts 12 on cultivation trays 11 to move tray horizontally on and off its lateral seat).
Regarding claim 17, the modified reference teaches the limitations of claim 1 and further Caroe teaches wherein the plurality of motorized rollers are arranged to face an inside surface of the resting shelf (Figure 1; rollers 7 face inside of conveyor table 1).
Regarding claim 18, the modified reference teaches the limitations of claim 1 and further Caroe teaches wherein the plurality of motorized rollers extend transversely across the resting shelf and are configured to extend through the plurality of openings to exceed a height of an outer surface of the resting shelf (Figure 4; roller 7 extends through the opening to exceed a height of conveyor table 1).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 20170027110 A1) in view of Christiaens (US 20190208717 A1) and Caroe (DE 19502177 C1) as applied to claim 5 above, and further in view of Aykroyd (US 9974252 B2).
Regarding claim 6, Ito as modified above teaches wherein the device includes a belt arranged between respective lateral zones of adjacent modules (Figure 3, Paragraph [0059]; only one elevating belt 36).
Ito does not teach a pair of motorized belts opposing and parallel to each other arranged between respective lateral zones of adjacent modules.
Aykroyd teaches an automatic cultivation system wherein the device includes a pair of motorized belts opposing and parallel to each other arranged between respective lateral zones of adjacent modules (Figure 8; Col. 16 lines 38-43; belts 18 opposing and parallel to each other between lateral zones).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the plant cultivation system of Ito with the second opposing motorized .
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 20170027110 A1) in view of Christiaens (US 20190208717 A1) and Caroe (DE 19502177 C1) as applied to claim 8 above, and further in view of Blair et al. (US 20180235156 A1).
Regarding claim 9, Ito as modified above does not teach wherein each module of the plurality of modules is split into different overlapping zones, each of which deals with different or uniform functions for the development of the plants contained in the one or more trays.
Blair teaches a plant cultivation system wherein modules are split into different overlapping zones, each of which deals with different or uniform functions for the development of the plants contained in the one or more trays (Figure 4, Paragraphs [0125] and [0169]; different levels deal with different uniform functions: natural light, artificial light, and darkness).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the cultivation system taught by Ito with the different functional zones as taught by Blair in order to provide an area specifically focused on each need of a plant so that the plants are getting the right amount of doses/exposure to best suit the plant.
Regarding claim 10, the modified reference teaches the limitations of claim 9 and further Blair teaches wherein the one or more trays are positioned inside each module in a plurality of different zones having different functions, wherein at least one zone is free from lighting and shielded for subjecting the plants to a night-time simulation condition, at least one 
Regarding claim 11, the modified reference teaches the limitations of claim 9 and further Blair teaches wherein each module is positioned in the system in a plurality of different zones having different functions, wherein at least one zone is free from lighting and shielded for subjecting the plants to a night-time simulation condition, at least one zone includes a lighting means used for a simulation of daytime and solar radiation for photosynthesis, and at least one zone includes an irrigation means (Figure 4, Paragraphs [0125] and [0169]; different levels deal with different uniform functions: natural light, artificial light, and darkness; Figures 5-6, Paragraphs [0128]-[0130]; watering system 500 provides water to one or more containers 200 on the highest level 312).
Regarding claim 12, Ito as modified above teaches one or more zones are used for seeding which can be diversified based on different types of plants (Paragraphs [0043]-[0046]; seeding and seedling stage; Paragraph [0117]; identification information of plants P are taken to sort plants).
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 20170027110 A1) in view of Christiaens (US 20190208717 A1) and Caroe (DE 19502177 C1) as applied to claim 8 above, and further in view of Rasmussen et al. (US 8657553 B1).
Regarding claim 19, Ito as modified above does not teach wherein the plurality of motorized rollers are configured to lower through the plurality of openings below a height of an outer surface of the resting shelf. 
Rasmussen teaches, in the analogous art of conveyors, wherein the plurality of motorized rollers are configured to lower through the plurality of openings below a height of an outer surface of the resting shelf (Figures 8-9, Col. 4 lines 7-14; retracted position 130 when not in use, and use position 140 when in use).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the cultivation system taught by Ito with the lowering rollers taught by Rasmussen in order to protect and cover the rollers when they are not in use.
Regarding claim 20, Ito as modified above does not teach wherein the plurality of motorized rollers rotate in sync to displace the respective tray from the first module to the second module.
Rasmussen teaches, in the analogous art of conveyors, wherein the plurality of motorized rollers rotate in sync to displace the respective tray from the first module to the second module (Col. 3 lines 21-22; loading device 100 moves items 240 from one end to the other by way of rollers 156; Col. 3 lines 37-39, all rollers 156 are activated together by the hydraulic connection which implies the rollers are rotating in sync). 
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the cultivation system taught by Ito with the synchronous rotation of the rollers as taught by Rasmussen in order to efficiently move the trays along the structure at a consistent speed. 
Claims 1-5, 7-8, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 2017/0027110 A1) in view of Christiaens (US 2019/0208717 A1) and Rasmussen et al. (US 8657553 B1).
Regarding claim 1, Ito teaches an automatic and modular system for handling trays used for containing plants or the like to be grown through hydroponic, aeroponic, or aquaponic farming (Figures 2-3, Paragraph [0049]; cultivation apparatus 10), said the system comprising: 
a first module with having a quadrangular plan and a vertical arrangement delimited by one or more vertical supports (Figures 2-3, Paragraph [0049]; cultivation apparatus 10, horizontal bridging materials 242, supporting rods 241 delineate a quadrangular plan);
the first module including at least two lateral zones, each lateral zone including a plurality of substantially horizontal and overlapping supporting seats or guides for one or more trays (Figure 3, Paragraph [0049]; two lateral cultivation shelves 2 shown, shelves 21, 22, and 23);
and a central zone in which a vertical transfer device operates slidably along a vertical axis by a moving element activated by motorized assemblies able to translate the vertical transfer device from a lowered position to a raised position to be in correspondence with each of the one or more trays and vice versa (Figure 3, Paragraph [0056]-[0057]; conveying machine 3 located between lateral cultivation shelves 2, translates cultivation tray 11 vertically to and from shelf levels);
the vertical transfer device including a resting shelf for supporting a respective tray of the one or more trays and with a first element running the respective tray along a first horizontal axis from and towards a respective seat provided inside one of the lateral zones 
wherein the first module further includes a second element arranged in the central zone in which the vertical transfer device operates (Figure 3, Paragraph [0057]; elevating guides 35);
and is configured to take a respective tray of the one or more trays when the respective tray is located on the resting shelf of the vertical transfer device and displace the respective tray along a second axis horizontal and orthogonal to the first horizontal axis to perform a direct transfer of the tray towards another resting shelf (Figures 2 and 5, Paragraph [0057]; traveling rail 31 and traveling belt 32 arranged in "row direction" [horizontal and orthogonal to direction of trays sliding on and off transfer device to shelves]).
Ito does not teach the resting shelf having a plurality of openings; the second element having a plurality of motorized rollers disposed in the plurality of opening of the resting shelf to take and displace the respective tray by the plurality of motorized rollers; and the transfer of trays to another resting shelf of another vertical transfer device of a second module arranged alongside and coupled to the first module.
Christiaens teaches an automatic modular cultivation system wherein there are multiple modules (Figures 1-2, Paragraph [0027]; first rack 4, second rack 5, and third rack 6 are separate modules arranged alongside each other); and
the trays are transferred to another resting shelf of another vertical transfer device of a second module arranged alongside and coupled to the first module (Figures 1-2, Paragraph 
It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified the cultivation system of Ito with the multiple modules and transfer between modules as taught by Christiaens in order to allow for the system to be capable of producing larger scale cultivation, since it has been held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).	
Rasmussen teaches, in the analogous art of conveyor devices, a resting shelf (loading device 100) having a plurality of openings (Figures 6-7; openings in which rollers 156 are disposed); 
the second element having a plurality of motorized rollers disposed in the plurality of opening of the resting shelf (Figures 3-7; openings in which rollers 156 are disposed) to take and displace the respective tray by the plurality of motorized rollers (Col. 3 lines 14-40; maneuver any item 240 across rollers on loading device 100).
It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified the cultivation system of Ito with the motorized rollers as taught by Rasmussen as rollers are a well-known structure to utilize in the art of conveying items across surfaces and would be a simple substitution of parts to utilize on the resting shelves.
Regarding claim 2, the modified reference teaches the limitations of claim 1 and further Chritiaens teaches further comprising a plurality of further modules arranged adjacent to each other and interconnected so that at least two of them are aligned along the first or the second 
Regarding claim 3, Ito as modified above teaches wherein each module is rectangular shaped and wherein each of the lateral zones and the central zone have substantially the same plan dimensions (Figures 2-3; modules are rectangular, lateral and central zones are aligned with same plan dimensions).
Ito as modified above teaches the limitations of the claimed invention except the modules being square shaped. It would have been an obvious matter of design choice to make the different portions of the modules of whatever form or shape was desired or expedient in order to make the system more uniform and evenly dimensioned, as a square shape is only a very slight variation to the rectangular shape taught by Ito. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Regarding claim 4, Ito as modified above teaches wherein said the second element includes belts operating on the respective tray of the one or more trays (Figures 2-3, Paragraph [0059]; driving force of a motor advances elevating belt 36 and traveling belt 32, can see in Figure 3 there are openings in transfer machine 38 with placement surface 381 where the elevating belt 36 is connected to).
Regarding claim 5, the modified reference teaches the limitations of claim 1 and further Christiaens teaches further comprising a device cooperating between the seats or guides of adjacent modules, configured to translate move a tray from a lateral zone of one a module to a lateral zone of an adjacent module along the first horizontal axis (Figures 1-2, Paragraph [0027]; 
Regarding claim 7, Ito as modified above teaches wherein the handling of the movement of the one or more trays is controlled by an electronic control unit that controls the movement of the vertical transfer device pertaining to each of the plurality of further modules and of the one or more horizontal transfer devices pertaining to each module and connecting adjacent modules (Figures 6-7B, Paragraph [0048] and [0063]; control device 5 and terminal control device 6 control operation of the conveying machine 3 that transfers trays vertically and horizontally).
Regarding claim 8, Ito as modified above teaches wherein at least one of the plurality of further modules comprises lighting or irrigation means and/or or elements suitable for the development of the plants (Figure 3, Paragraphs [0064]-[0066]; inspection part 4 includes light source 43 that emits wavelengths to excite chlorophyll of plants).
Regarding claim 13, Ito as modified above teaches wherein the a movement of the one or more trays is handled and driven by an electronic control unit (Figures 6-7B, Paragraph [0048] and [0063]; control device 5 and terminal control device 6 control operation of the conveying machine 3 that transfers trays vertically and horizontally) or by an information system provided with a memory in which seeding coordinates of individual plant products and a physical position of the individual plant products are recorded as arranged on an individual tray (Figure 3, Paragraphs [0070]-[0077]; camera 42 captures multiple pictures a day to record 
Regarding claim 14, Ito as modified above teaches further comprising one or more cameras, allocated in a zone of one or more modules, configured to record a state of the plant products in the one or more trays by sending data to the information system that processes a state of each plant, compares it with previously recorded images, of the plant products with similar characteristics, and assesses their state of health to optimize a growth process of the individual plant products (Figure 3, Paragraphs [0070]-[0077]; camera 42 captures multiple pictures a day to record status of plants to recording part 44 and control terminal device 6 for the control terminal device 6 to adjust cultivation space as needed).
Regarding claim 15, Ito as modified above teaches wherein the moving element comprises one or more pulley belts or chains (Figures 2-3, Paragraph [0059]; driving force of a motor advances elevating belt 36 and traveling belt 32).
Regarding claim 16, Ito as modified above teaches wherein the first element comprises a horizontal mechanical transfer means (Figure 3, Paragraph [0057]-[0059]; transfer machine 38 engages/disengages with handle parts 12 on cultivation trays 11 to move tray horizontally on and off its lateral seat).
Regarding claim 17, the modified reference teaches the limitations of claim 1 and further Rasmussen teaches wherein the plurality of motorized rollers are arranged to face an inside surface of the resting shelf (Figures 3-7; rollers 156 face inside of loading device 100).
Regarding claim 18, the modified reference teaches the limitations of claim 1 and further Rasmussen teaches wherein the plurality of motorized rollers extend transversely 
Regarding claim 19, the modified reference teaches the limitations of claim 1 and further Rasmussen teaches wherein the plurality of motorized rollers are configured to lower through the plurality of openings below a height of an outer surface of the resting shelf (Figures 8-9, Col. 4 lines 7-14; retracted position 130 when not in use, and use position 140 when in use).
Regarding claim 20, the modified reference teaches the limitations of claim 1 and further Rasmussen teaches wherein the plurality of motorized rollers rotate in sync to displace the respective tray from the first module to the second module (Col. 3 lines 21-22; loading device 100 moves items 240 from one end to the other by way of rollers 156; Col. 3 lines 37-39, all rollers 156 are activated together by the hydraulic connection which implies the rollers are rotating in sync). 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 20170027110 A1) in view of Christiaens (US 20190208717 A1) and Rasmussen et al. (US 8657553 B1) as applied to claim 5 above, and further in view of Aykroyd (US 9974252 B2).
Regarding claim 6, Ito as modified above teaches wherein the device includes a belt arranged between respective lateral zones of adjacent modules (Figure 3, Paragraph [0059]; only one elevating belt 36).
Ito does not teach a pair of motorized belts opposing and parallel to each other arranged between respective lateral zones of adjacent modules.

It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the plant cultivation system of Ito with the second opposing motorized belt as taught by Aykroyd in order to create a more stable and secure transport system, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70.
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 20170027110 A1) in view of Christiaens (US 20190208717 A1) and Rasmussen et al. (US 8657553 B1) as applied to claim 8 above, and further in view of Blair et al. (US 20180235156 A1).
Regarding claim 9, Ito as modified above does not teach wherein each module of the plurality of modules is split into different overlapping zones, each of which deals with different or uniform functions for the development of the plants contained in the one or more trays.
Blair teaches a plant cultivation system wherein modules are split into different overlapping zones, each of which deals with different or uniform functions for the development of the plants contained in the one or more trays (Figure 4, Paragraphs [0125] and [0169]; different levels deal with different uniform functions: natural light, artificial light, and darkness).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the cultivation system taught by Ito with the different 
Regarding claim 10, the modified reference teaches the limitations of claim 9 and further Blair teaches wherein the one or more trays are positioned inside each module in a plurality of different zones having different functions, wherein at least one zone is free from lighting and shielded for subjecting the plants to a night-time simulation condition, at least one zone includes a lighting means used for a simulation of daytime and solar radiation for photosynthesis, and at least one zone includes an irrigation means (Figure 4, Paragraphs [0125] and [0169]; different levels deal with different uniform functions: natural light, artificial light, and darkness; Figures 5-6, Paragraphs [0128]-[0130]; watering system 500 provides water to one or more containers 200 on the highest level 312).
Regarding claim 11, the modified reference teaches the limitations of claim 9 and further Blair teaches wherein each module is positioned in the system in a plurality of different zones having different functions, wherein at least one zone is free from lighting and shielded for subjecting the plants to a night-time simulation condition, at least one zone includes a lighting means used for a simulation of daytime and solar radiation for photosynthesis, and at least one zone includes an irrigation means (Figure 4, Paragraphs [0125] and [0169]; different levels deal with different uniform functions: natural light, artificial light, and darkness; Figures 5-6, Paragraphs [0128]-[0130]; watering system 500 provides water to one or more containers 200 on the highest level 312).
Regarding claim 12, Ito as modified above teaches one or more zones are used for seeding which can be diversified based on different types of plants (Paragraphs [0043]-[0046]; seeding and seedling stage; Paragraph [0117]; identification information of plants P are taken to sort plants).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 12/14/2021 have been fully considered but they are not persuasive. 
Applicant argues that Ito teaches a system “in stark contrast to that of pending claim 1, in which a plurality of motorized rollers that are disposed within opening of the resting shelf serve to displace respective trays. Ito does not disclose or suggest using rollers of any type, and its alleged transfer device merely rides along belts” is not found persuasive. In the art of conveyers, utilizing both belts and rollers are both very well-known structures to achieve the goal of conveying items. Therefore, it would have been obvious for a person having ordinary skill in the art to make a simple substation of Ito’s belts for rollers (as now taught by newly added references Caroe and Rasmussen). It should also be noted that even in applicant’s specification (Page 14 line 23 – Page 15 line 31), the conveying structure used can either be pulley belts or chains OR motorized rollers, and therefore there is no criticality that the conveying structure must be motorized rollers.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Turner (US 6585473 B2), Drury (US 4476651 A), Edgecombe (US 4486977 A), Collier (US 10638678 B2), and Harwood (US 20170164564 A1). These references relate to the use of motorized rollers to convey items along a path which is directly related to the newly added limitations of claim 1.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN J MORONEY whose telephone number is (571)272-5890.  The examiner can normally be reached on Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Huson can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.M./Examiner, Art Unit 3642                                                                                                                                                                                                        

/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619